Citation Nr: 1636569	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-10 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than percent prior to May 6, 2016, and greater than 50 percent thereafter, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected PTSD.

REPRESENTATION

Appellant represented by:	Joseph E. Winston, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from January 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which assigned a higher 30 percent rating effective September 18, 2008, for the Veteran's service-connected PTSD.  

The Veteran testified at a Decision Review Officer (DRO) hearing in May 2010 and before the undersigned Acting Veterans Law Judge at a Travel Board hearing held at the RO in March 2011.  Transcripts of both hearings are associated with the claims file.  

In March 2014, the Board remanded the Veteran's increased rating claim for PTSD and an inferred claim of entitlement to a TDIU due exclusively to service-connected PTSD to the Agency of Original Jurisdiction (AOJ) for additional development.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (discussing inferred TDIU claims).  

Subsequently, in a May 2016 rating decision, the RO awarded a 50 percent rating effective May 6, 2016, for the Veteran's PTSD.  As this does not represent an award of the maximum rating available for this disability, and because he is presumed to be seeking the maximum rating available, the Veteran's increased rating claim for PTSD remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a later May 2016 rating decision, the RO denied entitlement to a TDIU.  At the same time, the RO issued a supplemental statement of the case (SSOC) denying entitlement to a TDIU and to a disability rating greater than 30 percent prior to May 6, 2016, and greater than 50 percent thereafter, for PTSD.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran to withdraw all of his issues currently on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to an increased rating for PTSD and to a TDIU due exclusively to service-connected PTSD have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable claim number, and a statement that the appeal is being withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b)(1) (2015).  Withdrawal may be made by the appellant or by the appellant's authorized representative.  38 C.F.R. § 20.204(a) (2015).  

In a June 2016 written Appeals Satisfaction Notice signed by the Veteran, he stated that he was withdrawing his appeal as to all of the issues listed in the May 2016 SSOC.  As the Veteran properly has withdrawn his appeal on all of the issues listed in the May 2016 SSOC in a writing which includes his name and claim number, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  Therefore, the Board has no jurisdiction to review the claims.  In addition, the Board has not yet issued a decision on these issues and the criteria for withdrawal are met.  38 C.F.R. § 20.204 (2015).  Accordingly, the Board finds that the issues of entitlement to an increased rating for PTSD and to a TDIU due exclusively to service-connected PTSD are dismissed.


ORDER

Entitlement to a disability rating greater than 30 percent prior to May 6, 2016, and greater than 50 percent thereafter, for PTSD is dismissed.

Entitlement to a TDIU due exclusively to service-connected PTSD is dismissed.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


